Citation Nr: 1452333	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  11-31 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to June 1987.

This case comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO), located in Decatur, Georgia.  In that decision, the RO granted service connection for left knee arthritis and assigned a 10 percent rating, effective August 4, 2008.  The Veteran timely appealed this initial rating.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence and waived initial agency of original jurisdiction (AOJ) review of this evidence.  38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for right knee, left foot, and bilateral hip disabilities, secondary to the left knee disability, were raised in the Veteran's testimony during the hearing when she indicated that she believed she had such disabilities due to her left knee disorders.  As these issues have been raised by the record, but have not been adjudicated by the AOJ, the Board does not have jurisdiction over them, and they referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's left knee disability have more nearly approximated dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

2.  The evidence is at least evenly balanced as to whether symptoms of the Veteran's left knee disability have more nearly approximated slight lateral instability, but the preponderance of the evidence reflects that they have not more nearly approximated moderate lateral instability.
CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 20 percent for dislocated semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, Diagnostic Code (DC) 5258 (2014).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for a separate, initial rating of 10 percent, but no higher, for left knee lateral instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As noted above, the claim for a higher rating for a left knee disability arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording her multiple VA-authorized examinations.  As indicated by the discussion below, these examinations are adequate to decide the claim.  Moreover, the Veteran testified during the Board hearing that her left knee was about the same as it was at the time of the most recent VA-authorized examination and submitted VA treatment records from August 2013.  Hearing Transcript, at 11-12.  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the December 2013 Board hearing, the undersigned explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board will therefore proceed to the merits of the appeal.

Analysis

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate ratings may be assigned for separate periods of time based on the facts found; in other words, the ratings may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, for the reasons indicated below, uniform ratings are warranted.

The Veteran has been diagnosed with left knee arthritis and the RO rated this disability 10 percent under 38 C.F.R. § 4.71a, DC 5010, applicable to traumatic arthritis.  DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 provides for rating on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  The diagnostic codes applicable to limitation of motion of the knee are DCs 5260 and 5261.

Under DC 5260, limitation of flexion of either leg to 60 degrees warrants a noncompensable (0 percent) rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  Under DC 5261, limitation of extension of either leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees. A 50 percent rating requires extension limited to 45 degrees.

Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  See 38 C.F.R. § 4.71a, Plate II.  VA's general counsel has also found that separate ratings may be assigned under DCs 5260 and 5261, where there is compensable limitation of flexion and extension.  See VAOPGCPREC 9-2004 (2004).  In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

The first question the Board must address, therefore, is whether an initial rating higher than 10 percent is warranted under DCs 5260 or 5261.  For the following reasons, the Board finds that it is not.

There are three VA-authorized examination reports in the evidence of record, dated November 2008, November 2009, and February 2013.  Range of motion on the latter two examinations was 0 degrees extension to 140 degrees flexion, and on the November 2008 examination was 0 degrees extension to 135 degrees flexion, with pain at 130 degrees of flexion.  On the November 2008 examination, joint function was additionally limited 5 degrees after repetitive use by fatigue, weakness, lack of endurance, and incoordination.  The Veteran reported that she had pain, weakness, stiffness, swelling, giving way, lack of endurance, locking, and popping, and outward turning of the knee.  The Veteran indicated that at the time of pain she could function with medication but did not indicate the amount of motion lost.  On the November 2009 examination, range of motion was 0 to 140 degrees after repetition, and the examiner wrote that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran indicated that she experienced weakness, stiffness, swelling, giving way, lack of endurance, deformity, tenderness, and pain.  The Veteran described flare-ups precipitated by physical activity causing functional impairment of difficulty with running and walking up or down stairs.  She also described knee stiffness with prolonged sitting.  On the November 2013 examination, the Veteran described flare-ups and their impact as severe pain with swelling.  Range of motion after repetitive use testing was 0 degrees extension to 140 degrees flexion.  There was no additional limitation in range of motion of the knee and lower leg following repetitive use.  There was functional loss and/or functional impairment of the knee and lower leg with the only contributing factor of disability being pain on movement.

The above evidence reflects that limitation of range of motion was not compensable under either DC 5260 or DC 5261, limitation of motion on repetitive use was not to a degree that would warrant a compensable rating under either of those diagnostic codes, and the Veteran did not indicate on the examinations or during the Board hearing that flare-ups caused limitation of motion that would warrant such ratings.  An initial rating higher than 10 percent for left knee arthritis under DCs 5010, 5260, and 5261 is therefore not warranted. 

Significantly, however, regardless of the basis of the RO's rating, the Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  A December 2011 VA MRI report indicated that there was a tear of the medial meniscus extending to the tibial articular surface.  The February 2013 examiner found that the Veteran had a meniscal tear with frequent episodes of joint pain and effusion.  The examiner also indicated that the Veteran had not had a meniscectomy.  An August 2013 VA left knee MRI report contains an impression of complex peripheral vertical tear of the medial meniscus.  DC 5258 provides for a 20 percent evaluation for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  DC 5259 provides for a 10 percent rating for removal of symptomatic semilunar cartilage.  A torn meniscus and dislocation of the semilunar cartilage are different terms that refer to what is essentially the same disorder.  See Dorland's Illustrated Medical Dictionary, at 299 (32d ed. 2012) (defining "semilunar cartilage of [the] knee joint" as the "meniscus lateralis articulationis genus" and "meniscus medialis articulationis genus," depending on whether the cartilage is located on the outside or inside of the knee).

Although the examiner did not find that there was locking, the Veteran has described this symptom at various points during the pendency of the claim and, in any event, the existence of the other symptoms warrants the conclusion that the Veteran's disability picture more nearly approximates the dislocated semilunar cartilage with locking, pain, and effusion into the joint in the criteria for the 20 percent rating under DC 5258.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (the Board should explain why it is rating a disability under a different diagnostic code than the AOJ). An initial rating of 20 percent for dislocated semilunar cartilage under DC 5258 is therefore warranted.  As the evidence does not reflect the precise date of the left meniscus tear, this initial 20 percent rating is warranted from the August 4, 2008 effective date of the grant of service connection.
 
The Board will also consider whether this 20 percent rating should be in addition to, or in place of, the 10 percent rating under DC 5010.  38 C.F.R. § 4.14, "Avoidance of Pyramiding," provides that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  In this case, pain is one of the symptoms that is the basis for the 20 percent rating under DC 5258 and is one of the listed criteria.  In addition, the Veteran's 10 percent rating under DC 5010 was based on the portion of DC 5003 that provides that where limitation of motion of the joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application where the joint is affected by limitation of motion, to be objectively confirmed by swelling, muscle spasm, or painful motion.  In its March 2010 rating decision the RO assigned the 10 percent rating based on arthritis, slightly limited flexion of the knee, and "continued complaints of pain in the knee."   The Board similarly finds that the 10 percent rating under DC 5010 is based on limitation of motion objectively confirmed by pain.  Although the Veteran also reported swelling of the left knee and is competent to do so, both swelling and pain are a basis for the 10 percent rating under DC 5010, and the Board therefore finds that a 10 percent rating under DC 5010 and a 20 percent rating under DC 5258 would constitute pyramiding under 38 C.F.R. § 4.14 because it would result in evaluating the same manifestation (pain) under different diagnostic codes.  The 20 percent rating under DC 5258 is therefore in place of rather than in addition to the 10 percent rating under DC 5010.

The Board has also considered whether its selection of DC 5258 in place of DC 5010 is contrary to any regulatory prohibitions against changes in protected ratings or other reductions in ratings.  The Board finds that its decision is not contrary to any such regulations.  The 10 percent rating was in effect from August 4, 2008, fewer than 20 years, and therefore was not protected under 38 C.F.R. § 3.951(b) (2014).  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  In addition, because the rating was in effect for fewer than 10 years, there is no issue as to whether the Board's decision effectively severed service connection under 38 U.S.C.A. § 1159 (West 2014).  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Moreover, the Board's action results in an increase rather than a reduction in the rating, particularly since a separate rating for lateral instability is being granted below.  The regulations relating to rating reductions are therefore not for application.  38 C.F.R. §§ 3.105(e), 3.344 (2014).

Diagnostic Code 5257, applicable to "other impairment" of the knee provides ratings for different degrees of recurrent subluxation or lateral instability: 10 percent if it is slight, 20 percent if it is moderate, and 30 percent if it is severe.  VA's general counsel has issued two opinions indicating that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  On the November 2008 VA-authorized examination, anterior and posterior cruciate ligaments stability tests were within normal limits, but the medial and lateral collateral ligaments test showed the left knee was "abnormal with moderate instability."  The diagnosis was left knee strain with ligament instability.  On the November 2009 VA-authorized examination, the medial and lateral collateral ligaments stability test and anterior posterior cruciate ligament stability test were within normal limits for the left knee.  On the February 2013 VA-authorized examination, anterior, posterior, and medial lateral instability tests were all normal for the left knee, and there was no evidence of history of recurrent patellar subluxation/dislocation.

Significantly, however, the Veteran indicated on the VA-authorized examinations and during the Board hearing that she wore a knee brace.  She also testified that her leg gave way in 2008 and caused her to fall and injure her foot and this is consistent with private treatment records.  The Veteran also testified during the Board hearing that she had continued to experience instability and giving way of her knee.

Given the mixed findings regarding instability and the Veteran's competent and credible testimony as to instability, the evidence is at least evenly balanced as to whether she has experienced lateral instability warranting a separate compensable rating under DC 5257.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a separate compensable initial rating for left knee instability under DC 5257 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As to the appropriate rating under DC 5257, while the November 2008 VA-authorized examiner characterized the results of the medial and lateral collateral ligament test as indicating moderate instability, this was only one of the two tests performed, with the other indicating no instability.  Moreover, stability testing on the other examinations during the pendency of the claim were normal, and the Veteran did not indicate a significant degree of severity in her Board hearing testimony.  The Board therefore finds that the symptoms most nearly approximated slight lateral instability during the pendency of the claim and the preponderance of the evidence reflects that they did not more nearly approximate moderate instability.  The benefit of the doubt doctrine is thus not for application in this regard, and an initial rating of 10 percent, but no higher, for left knee lateral instability is warranted under DC 5257.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As to the other diagnostic codes, there is no evidence of ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum warranting any higher or separate rating under DCs 5256, 5262, or 5263, respectively.  X-ray findings were within normal limits on the November 2008 VA-authorized examination, the November 2009 VA-authorized examiner specifically indicated that there was no genu recurvatum or ankylosis, and no acute fractures were shown on the November 2009 X-ray.  Moreover, the February 2013 VA examiner indicated that the Veteran did not have and had never had any tibial and/or fibular impairment.  Although a June 2011 VA X-ray report contained an impression of mild to moderate medical tibial plateau depression, it did not indicate that there was malunion or impairment of the tibia and fibula warranting consideration of a rating under DC 5262.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran has had symptoms that are not contemplated by the applicable rating criteria, such as difficulty sleeping due to left knee pain, bowing of the left leg, and stiffness with prolonged sitting.  The evidence does not reflect, however, that these or any other symptoms of the left knee have caused marked interference with employment.  On the November 2009 VA-authorized examination, the effect of the disability on the Veteran's usual occupation was described as knee stiffness and pain with prolonged periods of standing.  On the February 2013 VA-authorized examination, the effect of the disability on the Veteran's ability work was that she was required to stand for most of her shift as an elementary school teacher and that she had severe pain after standing or walking for more than an hour.  During the Board hearing, the Veteran indicated that because she had to walk around a lot as a teacher, the resulting left knee pain caused her to have to sit down more often than she did in the past.  Hearing Transcript, at 5.  The left knee disability also caused her to fall at work.

Significantly, however, the Veteran did not indicate that the left knee disabilities caused her to miss any time at work, and it therefore cannot be said that this disability caused marked interference with employment, i.e., beyond that contemplated by the 20 and 10 percent ratings that the Board has granted above.  There is also no evidence of frequent hospitalization due to left knee symptoms or that these symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating is not warranted in this case.  38 C.F.R. § 3.321(b)(1).

The lack of significant effect of the left knee disabilities on the Veteran's employment also warrants the conclusion that the issue of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Moreover, the Veteran is not in receipt of service connection for any disability other than those of the left knee which have been considered on this appeal, and there is therefore no issue as to whether the combined impact of disabilities must be considered.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting an initial 20 percent rating under DC 5258 and an initial 10 percent rating under DC 5257.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating of 20 percent, but no higher, is granted for dislocated left knee semilunar cartilage under DC 5258, replacing the current initial 10 percent rating for left knee arthritis under DC 5010, subject to controlling regulations governing the payment of monetary awards. 

Entitlement to an initial rating of 10 percent, but no higher, is granted for left knee lateral instability, subject to controlling regulations governing the payment of monetary awards. 



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


